Citation Nr: 0726451	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-00 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date prior to November 22, 2000 
for the grant of service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1991 to 
October 1995.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).

Procedural history

The veteran initially filed a claim for entitlement to 
service connection for depression in March 1998.  The RO 
denied the claim in a February 1999 rating decision, which 
the veteran did not appeal.

In November 2000, the veteran filed to reopen his previously-
denied claim of entitlement to service connection for a 
psychiatric disorder.  In an August 2001 rating decision, the 
RO determined that no new and material evidence had been 
submitted to reopen the claim.  The veteran initiated an 
appeal of the August 2001 decision, which was perfected with 
the timely submission of his substantive appeal (VA Form 9) 
in January 2003.

The Board reopened the veteran's claim and denied it on the 
merits in a June 2003 decision, which the veteran duly 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In a January 2005 Order, the Court 
remanded the case to the Board for compliance with the 
instructions contained in a January 2005 Joint Motion for 
Remand (the Joint Motion), which was filed by the veteran's 
attorney and counsel for the Secretary of Veterans Affairs.

The Joint Motion essentially requested that additional 
efforts to locate the veteran's Social Security 
Administration records be made and that the Board 
specifically address a VA medical opinion which favored the 
veteran.  The Board remanded the case in July 2005 for 
additional evidentiary development, including a VA 
psychiatric examination.  Pursuant to the Board's request, an 
additional VA examination was conducted in September 2006.  
Based in part on this examination, the RO awarded service 
connection for major depressive disorder at 100 percent 
disabling in an October 2006 rating decision.  The RO 
assigned an effective date of November 22, 2000.  The veteran 
filed a notice of disagreement as to the effective date 
assigned.  He requested review by a decision review officer 
(DRO).  The DRO conducted a de novo review of the claim and 
confirmed the RO's findings in an April 2007 statement of the 
case (SOC).  The appeal was perfected with the submission of 
the veteran's substantive appeal (VA Form 9) in April 2007.


FINDINGS OF FACT

1.  A claim by the veteran for service connection for 
depression was received on March 13, 1998; the claim was 
denied in a February 1999 rating action, which the veteran 
did not appeal.

2.  In a June 2003 decision, the Board reopened the veteran's 
claim for entitlement to service connection for major 
depressive disorder based, in part, on receipt of a service 
medical record not previously considered.

3.  Service connection for major depressive disorder was 
subsequently granted.


CONCLUSION OF LAW

The criteria for an effective date of March 13, 1998 for the 
grant of service connection for major depressive disorder 
have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (q)(2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
initial service connection claim in April 2002.  The letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of the VCAA notice letter or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Any potential error on the part of VA 
in complying with the provisions of the VCAA has essentially 
been rendered moot by the Board's grant of the benefit sought 
on appeal.  Cf. 38 C.F.R. § 20.1102 (2006).

The Board also notes the veteran has been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a letter dated March 20, 2006.  

In this case, as explained below, the outcome hinges on the 
application of the law to evidence which is already in the 
file.  No amount of additional evidentiary development would 
change the outcome of this case; therefore the Board finds 
the VCAA's duty to assist is inapplicable to this case.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].   

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He has engaged the services of a private attorney, who is 
well acquainted with the provisions of the VCAA.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

When the new and material evidence consists of a supplemental 
report from the service department, received before or after 
the decision becomes final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction.  Where such records clearly support the 
assignment of a specific rating over a part or the entire 
period of time involved, a retroactive evaluation will be 
assigned accordingly except as it may be affected by the 
filing date of the original claim.  38 C.F.R. § 3.157(c) 
(2006).

Applicable law and VA regulations provide that the effective 
date for an award of service connection established on the 
basis of new and material evidence consisting of service 
department records, as in this case, shall be the date of the 
evaluation or date of receipt of claim on which prior 
evaluation was made, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) 
(2006).

Analysis

The procedural history of the veteran's claim for service 
connection for depression has been set out in the 
Introduction above.  Service connection is currently in 
effect as of  November 22, 2000, the date the veteran filed 
to reopen his previously-denied claim.

The veteran's attorney argues that since the previously-
denied claim of entitlement to service connection for 
depression was reopened in June 2003 based on receipt of an 
additional service medical record, the Board should apply 
38 C.F.R. § 3.157(c) and 38 C.F.R. § 3.400(q)(2) in assigning 
an earlier effective date.  See the March 1, 2007 notice of 
disagreement.

Review of the June 2003 Board decision which reopened the 
veteran's previously-denied claim states that "because the 
newly obtained service medical record  . . . bear(s) directly 
and substantially upon the specific matter under 
consideration . . . . the veteran's previously denied claim 
of entitlement to service connection for a neuropsychiatric 
condition is reopened."  See the June 4, 2003 Board 
decision, 
page 6.  Accordingly, the Board agrees with the veteran's 
attorney that 38 C.F.R. § 3.157(c) (2006) and 38 C.F.R. 
§ 3.400(q)(2) are applicable in the instant case.

As detailed above, 38 C.F.R. § 3.400(q)(2) instructs that 
service connection established on the basis of new and 
material evidence consisting of service department records 
shall be the date of the evaluation or date of receipt of 
claim on which prior evaluation was made, whichever is later.  
In this case the date of the service medical record in 
question is February 16, 1995.  As the veteran first filed 
his claim for entitlement to service connection for 
depression on March 13, 1998, the appropriate effective date 
is the date later in time, or March 13, 1998.  
See Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003) [a 
claim that is reopened for new and material evidence in the 
form of missing service medical records dates back to the 
filing of the veteran's original claim for benefits].

The veteran's attorney stated that the veteran first filed 
his claim on March 4, 1998.  See the March 1, 2007 notice of 
disagreement.  This is not correct.  The claim was in fact 
filed on March 13, 1998.  It is clear from the law and 
regulation that an effective date is based upon VA's receipt 
of the claim, not the date the claim was signed by the 
veteran.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
date stamp on the initial claim indicates that such was 
received at the RO on March 13, 1998; accordingly, an 
effective date prior to March 13, 1998 is not available.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an effective date of March 13, 1998 for the 
award of service connection for major depressive disorder is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


